Citation Nr: 1757632	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to an initial rating higher than 20 percent for cervical radiculopathy on the upper radicular group of the right upper extremity. 

4.  Entitlement to an initial rating higher than 20 percent for cervical radiculopathy in the upper radicular group of the left upper extremity. 

5.  Entitlement to an increased rating for status post left shoulder rotator cuff repair with residual scars, currently rated as 20 percent disabling.  

6.  Entitlement to an extraschedular rating for adjustment disorder with depressed mood.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

8.  Whether the amount of the withholding from VA compensation benefits was appropriate for the purpose of recouping military drill pay for 13 days during the fiscal year 2011.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1989; from November 2004 to May 2006; and from April 2008 to December 2008.  

This case is before the Board of Veterans' Appeals (Board) from October 2010, March 2011, August 2012, September 2012, and September 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

In a February 2015 decision, the Board granted a 50 percent schedular rating for adjustment disorder with depressed mood, and it was determined that withholding of the Veteran's VA compensation benefits to recoup VA compensation benefits he received when he was also receiving military drill pay was proper.  The remaining issues were remanded for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As noted in the February 2015 remand, with respect to the issue of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for fiscal year 2011, the Veteran denies attending 13 days of training in fiscal year 2011.  In his May 2013 notice of disagreement, he stated that the income of $742.64 reflected on the portion of a Form W-2c (undated Corrected Wage and Tax Statement) submitted represented payment for 2 days of drill pay.  

In an April 2013 letter, the RO notified the Veteran that the amount of $1,461.00 was being withheld to recoup pay for 13 days of training in fiscal year 2011.  In addition, an April 2013 VETSNET Award Print reflects a total withholding in the amount of $1461.00.

In a February 2015 decision, the Board determined that the RO's recoupment of the Veteran's VA compensation to account for his receipt of drill pay in fiscal year 2011 was proper.  However, it remanded for further development as to whether the amount of VA compensation benefits withheld for the purpose of recouping drill pay in 2011 was correct.  In particular, the Board noted that the Veteran's drill dates in 2011 were never officially verified. 

In November 2015, a DJMS-RC MMPA PRINT summary for fiscal year 2011 was received from the Defense Finance and Accounting Service (DFAS).  In a November 2015 email, the VA Office of Transition, Employment and Economic Impact, stated that the report seemed "cryptic," noting that the Department of Defense (DOD) had previously reported 13 training days for fiscal year 2011, while the summary reflected 14 days of drill pay in 2011.  However, the extra day was noted to probably reflect that the Veteran received 2 days of pay for training on February 5, 2011, and that in any case, the record documented at least 13 days of training.  However, the RO's July 2016 audit of the withholding of the drill pay adjustment is not completely clear, in that it states that the amount of the Veteran's monthly compensation payable on September 30, 2011, was $1,461.00, and that 13 days of pay were withheld for a total of $633.10.  In view of the April 2013 VETSNET Award Print, further clarification is warranted with respect to whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for fiscal year 2011 was proper.  Furthermore, the issue was not included in the May 2016 supplemental statement of the case (SSOC), which was required if the issue was not granted to the Veteran's satisfaction.

With respect to hearing loss, an April 2016 VA examination was conducted pursuant to the Board's remand.  The results did not show hearing impairment for VA purposes under 38 C.F.R. § 3.385.  Although not included in the action paragraphs of the remand, the Board noted that the record reflected that a July 2011 audiogram was created through non-VA treatment (72nd Medical Group).  The Board notes that the requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the July 2011 audiogram results are potentially relevant to the current disability element of the claim, a request for the record should be made on remand.

With respect to the higher rating claims for the left shoulder and cervical spine disabilities, the Veteran was afforded a VA examination in April 2016 pursuant to the Board's remand.  However, further VA examination is warranted pursuant to recent precedential decisions by the United States Court of Appeal for Veterans Claims (Court).  This is so for more detailed range of motion findings regarding functional loss, per the precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and, as relevant, Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).   

Given that any examination pertaining to the cervical spine will address any neurological manifestations related to the disability, to include the service-connected upper extremity radiculopathy, the Board finds that the issues are inextricably intertwined and will also be remanded.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, the Veteran's vocational rehabilitation folder was obtained pursuant to the Board's remand.  Subsequently, in September 2016, the Veteran filed a new application for VA Vocational Rehabilitation.  As such, any additional records associated with VA Vocational Rehabilitation since September 2016 should be associated with the claims file.  

Determination of the above-mentioned claims will directly impact the Veteran's TDIU claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, this claim will also be remanded.

Lastly, the development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for adjustment disorder will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2016.  

2.  Attempt to obtain the results of a hearing test noted in records in July 2011 (72nd Medical Group).  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Clarify in the record, the exact number of training days in fiscal year 2011, and the basis upon which the determination was made, to include whether the Veteran was paid for 2 days of training on February 5, 2011, along with consideration of the undated Form W-2c the Veteran submitted, as well as the April 2013 VETSNET Award Print reflecting a total withholding for 13 training days in fiscal year 2011 in the amount of $1461.00, and the July 2016 audit noting a total withholding of $633.10 for 13 training days in 2011.  

4.  Thereafter, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected cervical spine disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's cervical spine symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's cervical spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up, if any, should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.  

The examiner should also identify, and comment on the frequency or extent of all neurological symptoms associated with the service connected cervical spine disability, to include radiculopathy of the upper extremities.  Any neurological manifestations should be described in detail and the specific nerve should be specified, with the degree of impairment caused by the service-connected disabilities.

The examiner should comment on the impact of the disability on the Veteran's employability.

A rationale for all opinions expressed should be provided.  

5.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left shoulder disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left shoulder symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of left shoulder symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left shoulder should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up, if any, should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.  

The examiner should comment on the impact of the disability on the Veteran's employability.

A rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a SSOC that includes the drill pay issue and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

